{¶ 1} The motion for this court to reconsider its judgment entry and decision in In re Uninsured & Underinsured Motorist Coverage Cases, 100 Ohio St.3d 302, 2003-Ohio-5888, 798 N.E.2d 1077, ¶ 83, is granted.
{¶ 2} The judgment of the court of appeals is reversed. The cause is remanded to the trial court for the application of Westfield Ins. Co. v. Galatis, 100 Ohio St.3d 216, 2003-Ohio-5849, 797 N.E.2d 1256.
Moyer, C.J., Lundberg Stratton, O’Connor and O’Donnell, JJ., concur.
Resnick, F.E. Sweeney and Pfeifer, JJ., dissent.